DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. Examiner has thoroughly reviewed applicant’s arguments but firmly believes the cited reference to reasonably and properly meet the claimed limitations i.e. that wherein the one or more supported EN-DC combinations of frequency bands are stored in a database of the UE. Examiner respectfully direct the Application to paragraphs 0073-0074, Jain et al where discloses that UEs 104 are configured to support multiple networks, e.g., support LTE or other legacy technologies along with 5G NR. For example, UEs 104 may support multi-SIM (MSIM), non-standalone (NSA), E-UTRAN New Radio—Dual connectivity (ENDC) and there is a greater likelihood of ENDC availability over 5G NR carrier aggregation. The UE 104 may support multiple carrier subscriptions, e.g., MSIM, including the LTE network 160 and the 5G NR network 190, and the UE and may dynamically select the subscription for the LTE network 160 or the subscription for the 5G NR network 190 for the Default Data Subscription (DDS), e.g., at least partially based on the expected data throughput, e.g., determined based on the availability of carrier aggregation in the 5G NR network 190 (and optionally the LTE network 160), the carrier aggregation order, the MIMO order, the available bandwidth, ENDC availability, or values of the one or more quality metrics.
Further, fig. 9, paragraphs 0142, Jain et al discloses, the medium 920 (database) and/or memory 904 may include an ENDC module 932 that when implemented by the one or more processors 902 configures the one or more processors 902 to determine whether ENDC is available, e.g., by monitoring an “upper layer indication” information element (IE) that indicates availability of ENDC. The one or more processors 902 may be further configured to monitor various metrics from a first wireless network and a second wireless network. The ENDC module 932 may further configures the one or more processors 902 to monitor upper layer indication IEs from base stations in multiple wireless networks and determine which wireless network supports ENDC mode.
Additionally, the examiner has given the claim language its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant always has the opportunity to amend the claims during prosecution, and broad interpreted by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
Therefore, the previous rejection is maintained. 
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-2, 4-5, 7-11, 14-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (20190069205) in view of Jain et al (20210267000).
Regarding claim 1, Lee et al discloses, a computer-implemented method comprising (abstract, fig. 1-8): 
establishing, by a user equipment (UE 12, fig.1-8), a connection to a network node (14, 20, fig. 1-8) configured with Non-Standalone (NSA) Network Architecture (¶ 0021, fig. 1-8); 
receiving, from a computing device (14, 20, eNB, fig. 1-8) associated with a Fifth Generation (5G) network and by the UE, available capability data indicating 5G capabilities available to the UE in a geographic area with which the UE is associated (¶ 0022, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells); 
determining, by the UE, supported capability data indicating 5G capabilities supported by the UE (¶ 0022, 0024, 0077, 0091, fig. 1-8, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode.); 
determining, based at least in part on E-UTRAN New Radio - Dual Connectivity (EN- DC) combinations of frequency bands associated with the available capability data and the supported capability data, a correspondence between the available capability data and the supported capability data (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein); and 
determining to present a service indicator indicating that 5G wireless communication technology is available based at least in part on determining the correspondence (¶ 0022-0024, 0036, 0077, 0091, fig. 1-8, the UE may select or operate in an operating mode, in the SA mode, the UE may camp on a NR cell, monitor at least the NR paging messages from an NR cell, and displays the 5G icon. In the NSA mode, the UE may camp on an LTE cell, monitor at least the LTE paging messages from the LTE cell, and displays the 5G icon).
Lee et al does not specifically disclose. the UE is associated with a subscription enabling the UE to access one or more supported E-UTRAN New Radio - Dual Connectivity (EN-DC) combinations of frequency bands and wherein the one or more supported EN-DC combinations of frequency bands are stored in a database of the UE.
In the same field of endeavor, Jain et al discloses, determining, by the UE, supported capability data indicating 5G capabilities supported by the UE based at least in part on determining that the UE is associated with a subscription enabling the UE to access one or more supported E-UTRAN New Radio - Dual Connectivity (EN-DC) combinations of frequency bands available to the UE in the geographic area (fig. 1-9, ¶ 0018, 0073-0076, the UE 104 may support multiple carrier subscriptions, e.g., MSIM, including a 5G NR network and an LTE network. Rather than simply selecting the 5G NR network subscription as the DDS based on an assumption of superior data rates, the DDS may be dynamically selected or switched based on expected data throughput, e.g., determined based on the availability of carrier aggregation in the 5G NR network 190, the carrier aggregation order, the MIMO order, the available bandwidth, ENDC availability, and/or quality metrics and other factors. For example, expected data throughput factors such as availability of carrier aggregation on the 5G NR network 190 e.g., compared to availability carrier aggregation on the LTE network 160 at the location, carrier aggregation orders at the location, MIMO orders at the location, available bandwidth on the 5G NR network 190 at a particular location, availability of carrier aggregation on the 5G NR network 190 e.g., compared to availability carrier aggregation on the LTE network 160 at the location, and whether ENDC is available may be used to determine whether to select the 5G NR network 190 or the LTE network 160 as the DDS. Additionally, the values of quality metrics for parameters such as SS-RSRP, SS-RSRQ, CSI-RS RSRP, CSI-RSRQ on the 5G NR network 190 may be monitored and compared to associated predetermined thresholds to determine whether to select the 5G NR network 190 or the LTE network 160) and wherein the one or more supported EN-DC combinations of frequency bands are stored in a database of the UE (fig. 9, ¶ 0018, 0073-0076 and 0146, The medium 920 and/or memory 904 may include an information/location module 940 that when implemented by the one or more processors 902 configures the one or more processors 902 to associate location information for a current location with signal information, such as whether a priority was inverted by priority module 934 or the metrics determined by, e.g., one or more of the thresholds module 926, carrier aggregation module 928, bandwidth module 930, ENDC module 932. The information/location module 940 may further associate location information with DDS information, such as the DDS that was dynamically selected, e.g., by dynamic DDS module 936, or the or the metrics determined by, e.g., one or more of the thresholds module 926, carrier aggregation module 928, bandwidth module 930, ENDC module 932.). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee et al by specifically adding feature in order to enhance system performance to selecting a carrier subscription based on metrics as well as whether a wireless network associated with the carrier subscription supports ENDC. The method allows the UE to monitor wireless signal metrics to determine if the priority assignment of the networks should be inverted as taught by Jain et al.
	Regarding claim 2, Lee et al and Jain et al disclose in claim 1 and further Lee et al discloses, the operations further comprising determining, based at least in part on the one or more NR frequency bands associated with the geographic area, one or more available EN-DC combinations of frequency bands available to the UE in the geographic area (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein and also see Zhang et al).
Regarding claim 4, Lee et al discloses, wherein determining the correspondence between the available capability data and the supported capability data comprises: comparing, by the UE, the one or more available EN-DC combinations of frequency bands with the one or more supported EN-DC combinations of frequency bands; and determining, by the UE and based at least in part on the comparing, that at least one available EN-DC combination of frequency bands is also a supported EN-DC combination of frequency bands (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein and also see Zhang et al for more detail).
Regarding claim 5, Lee et al discloses, wherein determining the supported capability data comprises performing a look-up of a database associated with the UE to determine the supported capability data (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein and also see Zhang et al for more detail).
Regarding claim 7 Lee et al discloses, wherein a state of the UE is associated with an active mode, and wherein the service indicator is presented while the UE is in the active mode and until the UE ceases to use one or more New Radio (NR) frequency bands (¶ 0022-0024, 0036, 0077, 0091, fig. 1-8, the UE may select or operate in an operating mode, in the SA mode, the UE may camp on a NR cell, monitor at least the NR paging messages from an NR cell, and displays the 5G icon. In the NSA mode, the UE may camp on an LTE cell, monitor at least the LTE paging messages from the LTE cell, and displays the 5G icon, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells and also see Zhang et al for more detail).
Regarding claim 8, Lee et al discloses, one or more non-transitory computer-readable media comprising instructions that, when executed by one or more processors (¶ 0010, fig. 1-8), cause the one or more processors to perform operations comprising:
 establishing, by a user equipment (UE), a connection to a network node configured with Non-Standalone (NSA) Network Architecture (¶ 0021, fig. 1-8); 
receiving, from a computing device associated with a Fifth Generation (5G) network and by the UE, an indication of one or more New Radio (NR) frequency bands associated with a geographic area within which the UE is operating (¶ 0022, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells); 
determining, based at least in part on the indication of the one or more NR frequency bands associated with the geographic area and by the UE, one or more E-UTRAN New Radio - Dual Connectivity (EN-DC) combinations of frequency bands available to the UE in the geographic area (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein); 
determining, by the UE and based at least in part on one or more UE capabilities, that the UE is capable of accessing at least one of the one or more EN-DC combinations of frequency bands available to the UE in the geographic area (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein); and
 presenting, by the UE and based at least in part on determining that the UE is capable of accessing the at least one of the one or more EN-DC combinations of frequency bands available to the UE in the geographic area, a service indicator indicating that 5G wireless communication technology is available (¶ 0022-0024, 0036, 0077, 0091, fig. 1-8, the UE may select or operate in an operating mode, in the SA mode, the UE may camp on a NR cell, monitor at least the NR paging messages from an NR cell, and displays the 5G icon. In the NSA mode, the UE may camp on an LTE cell, monitor at least the LTE paging messages from the LTE cell, and displays the 5G icon).
Lee et al does not specifically disclose. the UE is associated with a subscription enabling the UE to access one or more supported E-UTRAN New Radio - Dual Connectivity (EN-DC) combinations of frequency bands and wherein the one or more supported EN-DC combinations of frequency bands are stored in a database of the UE.
In the same field of endeavor, Jain et al discloses, determining, by the UE, supported capability data indicating 5G capabilities supported by the UE based at least in part on determining that the UE is associated with a subscription enabling the UE to access one or more supported E-UTRAN New Radio - Dual Connectivity (EN-DC) combinations of frequency bands available to the UE in the geographic area (fig. 1-9, ¶ 0018, 0073-0076, the UE 104 may support multiple carrier subscriptions, e.g., MSIM, including a 5G NR network and an LTE network. Rather than simply selecting the 5G NR network subscription as the DDS based on an assumption of superior data rates, the DDS may be dynamically selected or switched based on expected data throughput, e.g., determined based on the availability of carrier aggregation in the 5G NR network 190, the carrier aggregation order, the MIMO order, the available bandwidth, ENDC availability, and/or quality metrics and other factors. For example, expected data throughput factors such as availability of carrier aggregation on the 5G NR network 190 e.g., compared to availability carrier aggregation on the LTE network 160 at the location, carrier aggregation orders at the location, MIMO orders at the location, available bandwidth on the 5G NR network 190 at a particular location, availability of carrier aggregation on the 5G NR network 190 e.g., compared to availability carrier aggregation on the LTE network 160 at the location, and whether ENDC is available may be used to determine whether to select the 5G NR network 190 or the LTE network 160 as the DDS. Additionally, the values of quality metrics for parameters such as SS-RSRP, SS-RSRQ, CSI-RS RSRP, CSI-RSRQ on the 5G NR network 190 may be monitored and compared to associated predetermined thresholds to determine whether to select the 5G NR network 190 or the LTE network 160) and wherein the one or more supported EN-DC combinations of frequency bands are stored in a database of the UE (fig. 9, ¶ 0018, 0073-0076 and 0146, The medium 920 and/or memory 904 may include an information/location module 940 that when implemented by the one or more processors 902 configures the one or more processors 902 to associate location information for a current location with signal information, such as whether a priority was inverted by priority module 934 or the metrics determined by, e.g., one or more of the thresholds module 926, carrier aggregation module 928, bandwidth module 930, ENDC module 932. The information/location module 940 may further associate location information with DDS information, such as the DDS that was dynamically selected, e.g., by dynamic DDS module 936, or the or the metrics determined by, e.g., one or more of the thresholds module 926, carrier aggregation module 928, bandwidth module 930, ENDC module 932.). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee et al by specifically adding feature in order to enhance system performance to selecting a carrier subscription based on metrics as well as whether a wireless network associated with the carrier subscription supports ENDC. The method allows the UE to monitor wireless signal metrics to determine if the priority assignment of the networks should be inverted as taught by Jain et al.
Regarding claim 9, Lee et al discloses, wherein a state of the UE is associated with an active mode and the UE is using one or more NR frequency bands`(¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein and also see Zhang et al for more detail).
Regarding claim 10, Lee et al discloses, wherein the indication is a first indication, the operations further comprising receiving a second indication of one or more Long Term Evolution (LTE) frequency bands associated with the geographic area, wherein the one or more EN-DC combinations of frequency bands available to the UE in the geographic area are further determined based at least in part on the one or more LTE frequency bands associated with the geographic area (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein and also see Zhang et al for more detail).
Regarding claim 11, Lee et al discloses, wherein determining that the UE is capable of accessing one or more of the EN-DC combinations of frequency bands available to the UE in the geographic area is based at least in part on determining that the UE supports one or more of the EN-DC combinations of frequency bands available to the UE in the geographic area (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein and also see Zhang et al for more detail).
Regarding claim 14, Lee et al discloses, wherein a state of the UE is associated with an active mode, and wherein the service indicator is presented while the UE is in the active mode and until the UE ceases to use the one or more NR frequency bands (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein and also see Zhang et al for more detail).
Regarding claim 15, Lee et al discloses, a user equipment (UE) comprising: 
one or more processors; and one or more non-transitory computer-readable media comprising instructions that, when executed by the one or more processors (abstract, fig. 1-8, ¶ 0010), cause the UE to perform operations comprising: 
establishing a connection to a network node configured with Non-Standalone (NSA) Network Architecture (¶ 0021, fig. 1-8); 
receiving an indication of one or more New Radio (NR) frequency bands associated with a geographic area within which the UE is operating (¶ 0022, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells); 
determining, based at least in part on the indication of the one or more NR frequency bands associated with the geographic area, one or more E-UTRAN New Radio - Dual Connectivity (EN-DC) combinations of frequency bands available to the UE in the geographic area (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein); 
determining, at a first time and based at least in part on one or more UE capabilities, that the UE is capable of accessing at least one of the one or more EN-DC combinations of frequency bands available to the UE in the geographic area (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein); and
 presenting, based at least in part on determining that the UE is capable of accessing the at least one of the one or more EN-DC combinations of frequency bands available to the UE in the geographic area, a service indicator indicating that Fifth Generation (5G) wireless communication technology is available via a display of the UE (¶ 0022-0024, 0036, 0077, 0091, fig. 1-8, the UE may select or operate in an operating mode, in the SA mode, the UE may camp on a NR cell, monitor at least the NR paging messages from an NR cell, and displays the 5G icon. In the NSA mode, the UE may camp on an LTE cell, monitor at least the LTE paging messages from the LTE cell, and displays the 5G icon).
Lee et al does not specifically disclose. the UE is associated with a subscription enabling the UE to access one or more supported E-UTRAN New Radio - Dual Connectivity (EN-DC) combinations of frequency bands and wherein the one or more supported EN-DC combinations of frequency bands are stored in a database of the UE.
In the same field of endeavor, Jain et al discloses, determining, by the UE, supported capability data indicating 5G capabilities supported by the UE based at least in part on determining that the UE is associated with a subscription enabling the UE to access one or more supported E-UTRAN New Radio - Dual Connectivity (EN-DC) combinations of frequency bands available to the UE in the geographic area (fig. 1-9, ¶ 0018, 0073-0076, the UE 104 may support multiple carrier subscriptions, e.g., MSIM, including a 5G NR network and an LTE network. Rather than simply selecting the 5G NR network subscription as the DDS based on an assumption of superior data rates, the DDS may be dynamically selected or switched based on expected data throughput, e.g., determined based on the availability of carrier aggregation in the 5G NR network 190, the carrier aggregation order, the MIMO order, the available bandwidth, ENDC availability, and/or quality metrics and other factors. For example, expected data throughput factors such as availability of carrier aggregation on the 5G NR network 190 e.g., compared to availability carrier aggregation on the LTE network 160 at the location, carrier aggregation orders at the location, MIMO orders at the location, available bandwidth on the 5G NR network 190 at a particular location, availability of carrier aggregation on the 5G NR network 190 e.g., compared to availability carrier aggregation on the LTE network 160 at the location, and whether ENDC is available may be used to determine whether to select the 5G NR network 190 or the LTE network 160 as the DDS. Additionally, the values of quality metrics for parameters such as SS-RSRP, SS-RSRQ, CSI-RS RSRP, CSI-RSRQ on the 5G NR network 190 may be monitored and compared to associated predetermined thresholds to determine whether to select the 5G NR network 190 or the LTE network 160) and wherein the one or more supported EN-DC combinations of frequency bands are stored in a database of the UE (fig. 9, ¶ 0018, 0073-0076 and 0146, The medium 920 and/or memory 904 may include an information/location module 940 that when implemented by the one or more processors 902 configures the one or more processors 902 to associate location information for a current location with signal information, such as whether a priority was inverted by priority module 934 or the metrics determined by, e.g., one or more of the thresholds module 926, carrier aggregation module 928, bandwidth module 930, ENDC module 932. The information/location module 940 may further associate location information with DDS information, such as the DDS that was dynamically selected, e.g., by dynamic DDS module 936, or the or the metrics determined by, e.g., one or more of the thresholds module 926, carrier aggregation module 928, bandwidth module 930, ENDC module 932.). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee et al by specifically adding feature in order to enhance system performance to selecting a carrier subscription based on metrics as well as whether a wireless network associated with the carrier subscription supports ENDC. The method allows the UE to monitor wireless signal metrics to determine if the priority assignment of the networks should be inverted as taught by Jain et al.
Regarding claim 16, Lee et al discloses, wherein the indication of the one or more NR frequency bands is received from one or more computing devices associated with a 5G network (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein and also see Zhang et al for more detail).
Regarding claim 17, Lee et al discloses, wherein determining the one or more EN-DC combinations of frequency bands available to the UE in the geographic area is further based at least in part on: determining a carrier frequency transmitted by a serving cell associated with the geographic area; determining a Long-Term Evolution (LTE) neighbor list; and inferring the one or more EN-DC combinations of frequency bands available to the UE in the geographic area based at least in part on the carrier frequency and the LTE neighbor list (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein and also see Zhang et al for more detail).
Regarding claim 18, Lee et al discloses, wherein determining the one or more EN-DC combinations of frequency bands available to the UE in the geographic area is further based at least in part on: tracking used EN-DC combinations of frequency bands used in the geographic area; and storing the used EN-DC combinations of frequency bands, wherein determining the one or more EN-DC combinations of frequency bands available to the UE in the geographic area is further based at least in part on the used EN-DC combinations of frequency bands and a machine-learning mechanism (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein and also see Zhang et al for more detail).
Regarding claim 20, Lee et al discloses, the operations further comprising determining the one or more EN-DC combinations of frequency bands available to the UE in the geographic area further based at least in part on one or more Long-Term Evolution (LTE) bands associated with the geographic area (¶ 0022, 0024, 0036, 0077, 0091, fig. 1-8, a base station e.g., an eNB may broadcast one or more indications e.g., a "5G available" indication in system information or a system information block indicating the existence of one or more nearby 5G NR cells e.g., a 5G NR cell that is proximate to the UE and indicating the capability of the base station to support DC, the base station may send system information including a NR frequency list and the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells, a UE may support at least one of an LTE mode, an SA mode, or NSA mode. In an aspect, the UE may only operate in one operating mode at a time. For example, the UE may select or reselect to operate in either the SA mode or the NSA mode, even though the UE may support both the SA mode and the NSA mode. Further,  the communications management component 40 locally stored in the UE, may be configured to perform one or more operating mode and/or cell (re)selection procedures, the operating mode management component 42 may be configured to identify the current operating mode and/or select/reselect a target operating mode from an LTE mode, an SA mode, or an NSA mode, the system information management component 44 may be configured to receive and decode system information e.g., LTE SIB or NR MIB and indication(s) from one or more candidate cells, the cell management component 46 may be configured to select or reselect a cell from one or more candidate cells to be camped on and the service component 48 may be configured to determine whether the UE 12 is a voice-centric UE or a data-centric UE, the signal and power management component 50 may be configured to compare signal strengths from multiple candidate cells or power consumptions for camping on as described herein and also see Zhang et al for more detail).
Regarding claim 22, Jain et al discloses, wherein the subscription data is stored in a database of the UE (¶ 0073-0075 and 0146, fig. 9, the medium 920 and/or memory 904 may include an information/location module 940 that when implemented by the one or more processors 902 configures the one or more processors 902 to associate location information for a current location with signal information, such as whether a priority was inverted by priority module 934 or the metrics determined by, e.g., one or more of the thresholds module 926, carrier aggregation module 928, bandwidth module 930, ENDC module 932. The information/location module 940 may further associate location information with DDS information, such as the DDS that was dynamically selected, e.g., by dynamic DDS module 936, or the or the metrics determined by, e.g., one or more of the thresholds module 926, carrier aggregation module 928, bandwidth module 930, ENDC module 932.).
Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (20190069205) in view of Jain et al and Patel et al (10841023).
Lee et al discloses, a base station (e.g., an eNB in an LTE cell) may broadcast one or more indications (e.g., a "5G available" indication in system information or a system information block (SIB)) indicating the existence of one or more nearby 5G NR cells (e.g., a 5G NR cell that is proximate to the UE) and indicating the capability of the base station to support DC. In some aspects, the base station may send system information including a NR frequency list. In an example, the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells. In some cases, the NR frequency list may be a NR frequency list. In an aspect, in a conventional communications system (e.g., an LTE system), the base station may not signal the NR frequency list in an existing SIB, such as Master Information Block (MIB), SystemInformationBlockTypel (SIB1), and/or SystemInformationBlockType2 (SIB2). In this case, for example, one or more new SIBs (e.g. SIB2N, where N is any number 0-9) may be used to signal or send the NR frequency list and/or information related to the NR frequency list (¶ 0022-0024, 0036, 0077, 0091, fig. 1-8). 
Regarding claim 6, Lee et al and Zhang et al do not specifically disclose wherein the service indicator is presented for a predetermined period of time while the UE is in the active mode.
In the same field of endeavor, Patel et al discloses, wherein the service indicator is presented for a predetermined period of time while the UE is in the active mode (col. 6, lines 5-18 and col. 25, lines 8-18). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the  time the invention was made to modify the device of Lee and Jain et al by specifically adding feature in order to enhance system performance to the coverage and signal quality are improved, configured to keep track of the signal strength for the detected 5G wireless signal at different installed locations for the fixed wireless access device and generate an indication of how the signal strength for the detected 5G wireless signal varies over the different installed locations, thus, the areas with 5G NR coverage provides the 4G LTE coverage, and the UE devices communicate using 5G NR to attach to both a 4G base station and a 5G base station as taught by Patel et al.
Regarding claim 13, Lee et al and Jain et al do not specifically disclose wherein the service indicator is presented for a predetermined period of time while the UE is in the active mode.
In the same field of endeavor, Patel et al discloses, wherein the service indicator is presented for a predetermined period of time while the UE is in the active mode (col. 6, lines 5-18 and col. 25, lines 8-18). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the  time the invention was made to modify the device of Lee and Zhang et al by specifically adding feature in order to enhance system performance to the coverage and signal quality are improved, configured to keep track of the signal strength for the detected 5G wireless signal at different installed locations for the fixed wireless access device and generate an indication of how the signal strength for the detected 5G wireless signal varies over the different installed locations, thus, the areas with 5G NR coverage provides the 4G LTE coverage, and the UE devices communicate using 5G NR to attach to both a 4G base station and a 5G base station as taught by Patel et al.
Regarding claim 19, Lee et al and Zhang et al do not specifically disclose determining, at a second time after the first time and based at least in part on the one or more UE capabilities, that the UE is not capable of supporting any of the one or more available EN-DC combinations of frequency bands.
In the same field of endeavor, Patel et al discloses, determining, at a second time after the first time and based at least in part on the one or more UE capabilities, that the UE is not capable of supporting any of the one or more available EN-DC combinations of frequency bands (col. 6, lines 5-18 and col. 25, lines 8-18). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the  time the invention was made to modify the device of Lee and Jain et al by specifically adding feature in order to enhance system performance to the coverage and signal quality are improved, configured to keep track of the signal strength for the detected 5G wireless signal at different installed locations for the fixed wireless access device and generate an indication of how the signal strength for the detected 5G wireless signal varies over the different installed locations, thus, the areas with 5G NR coverage provides the 4G LTE coverage, and the UE devices communicate using 5G NR to attach to both a 4G base station and a 5G base station as taught by Patel et al.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (20190069205) in view of Jain et al and Dhanapal et al (20210345454).
Lee et al discloses, a base station (e.g., an eNB in an LTE cell) may broadcast one or more indications (e.g., a "5G available" indication in system information or a system information block (SIB)) indicating the existence of one or more nearby 5G NR cells (e.g., a 5G NR cell that is proximate to the UE) and indicating the capability of the base station to support DC. In some aspects, the base station may send system information including a NR frequency list. In an example, the NR frequency list may be a list of frequencies used and/or supported by one or more 5G NR cells. In some cases, the NR frequency list may be a NR frequency list. In an aspect, in a conventional communications system (e.g., an LTE system), the base station may not signal the NR frequency list in an existing SIB, such as Master Information Block (MIB), SystemInformationBlockTypel (SIB1), and/or SystemInformationBlockType2 (SIB2). In this case, for example, one or more new SIBs (e.g. SIB2N, where N is any number 0-9) may be used to signal or send the NR frequency list and/or information related to the NR frequency list (¶ 0022-0024, 0036, 0077, 0091, fig. 1-8). 
Jain et al discloses, wherein the one or more supported EN-DC combinations of frequency bands that are stored in the database of the UE (¶ 0073-0075 and 0146, fig. 9, the medium 920 and/or memory 904 may include an information/location module 940 that when implemented by the one or more processors 902 configures the one or more processors 902 to associate location information for a current location with signal information, such as whether a priority was inverted by priority module 934 or the metrics determined by, e.g., one or more of the thresholds module 926, carrier aggregation module 928, bandwidth module 930, ENDC module 932. The information/location module 940 may further associate location information with DDS information, such as the DDS that was dynamically selected, e.g., by dynamic DDS module 936, or the or the metrics determined by, e.g., one or more of the thresholds module 926, carrier aggregation module 928, bandwidth module 930, ENDC module 932.)
Lee et al and Jain et al do not specifically disclose, at least a first EN-DC combination of frequency bands and a second EN-DC combination of frequency bands that is different than the first EN-DC combination of frequency bands.
In the same field of endeavor, Dhanapal et al discloses, at least a first EN-DC combination of frequency bands and a second EN-DC combination of frequency bands that is different than the first EN-DC combination of frequency bands (¶ 0147 and 0152, new radio (NR) dual connectivity (EN-DC) comprising a first radio access technology (RAT) and a second RAT that is different than the first RAT). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee et al and Jain et al by specifically adding feature in order to enhance system performance to apparatus increases power conversion efficiency while providing desirable implementation size and heat dissipation characteristics, and reduces latency and minimize the battery consumption as taught by Dhanapal et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643